 

Exhibit 10.4

 



EXECUTION VERSION

 

AMENDMENT No. 3

 

TO

 

REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT No. 3 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), is
made and entered into as of July 8, 2016, by and among Electronic Cigarettes
International Group, Ltd., a Nevada corporation, (the “Company”) and the holders
of registration rights under the Registration Rights Agreement (defined below)
signatory hereto (each, a “Holder” and collectively, the “Holders”).

 

RECITALS:

 

WHEREAS, on April 27, 2015, the Company entered into a Credit Agreement (as
amended, the “Lead Lender Credit Agreement”), by and between the Company and
Calm Waters Partnership, a Wisconsin general partnership (the “Lead Lender”),
pursuant to which the Lead Lender provided the Company with a term loan upon the
terms and conditions set forth in the Lead Lender Credit Agreement;

 

WHEREAS, on April 27, 2015, the Company entered into a Credit Agreement (as
amended, the “Additional Lender Credit Agreement” and together with the Lead
Lender Credit Agreement, the “Credit Agreements”), by and among the Company and
various additional lenders party thereto (the “Additional Lenders” and together
with the Lead Lender, the “Lenders”), pursuant to which the Additional Lenders
provided the Company with a term loan upon the terms and conditions set forth in
the Additional Lender Credit Agreement;

 

WHEREAS, as a condition to extending the financing under the Credit Agreements,
the Company granted the registration rights pursuant to that certain
Registration Rights Agreement, dated as of April 27, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Registration Rights
Agreement”);

 

WHEREAS, on June 26, 2015, pursuant to that certain Amendment to Registration
Rights Agreement between the Company and certain holders of registration rights
signatory thereto, dated June 26, 2015, the parties amended the Registration
Rights Agreement to clarify that the registration rights granted pursuant to the
Registration Rights Agreement apply to securities issued pursuant to the Credit
Agreements as amended or modified from time to time;

 

WHEREAS, on September 30, 2015, pursuant to that certain Amendment No. 2 to
Registration Rights Agreement between the Company and certain holders of
registration rights signatory thereto, dated September 30, 2015, the parties
further amended the Registration Rights Agreement to provide that the Common
Stock then issued and issuable upon exercise of those certain warrants to
purchase shares of common stock, par value $0.001 per share (the “Common
Stock”), of the Company granted to the Lead Lender pursuant to that certain
Forbearance Agreement between the Company and the Lead Lender, dated September
30, 2015, shall be included within the definition of Registrable Securities
under the Registration Rights Agreement;

 

 

 

  

WHEREAS, the parties hereto desire to further amend the Registration Rights
Agreement to provide that the shares of Common Stock issuable to the Holders in
lieu of cash interest due to such Holders pursuant to the Credit Agreements
shall be included within the definition of Registrable Securities under the
Registration Rights Agreement;

 

WHEREAS, Section 6(e) of Registration Rights Agreement provides that the
provisions of the Registration Rights Agreement may only be amended by a writing
signed by the Company and the Holders of 50% or more of the then outstanding
Registrable Securities; and

 

WHEREAS, the Company and the Holders party hereto, constituting Holders of 50%
or more of the outstanding Registrable Securities, desire to amend the
Registration Rights Agreement on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, each intending to be legally bound,
hereby agree as follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the respective meanings ascribed to such terms in the
Registration Rights Agreement.

 

2.          Amendments to the Registration Rights Agreement.

 

A. Section 1 of the Registration Rights Agreement is hereby amended by adding
the following definition:

 

“Interest Shares” means shares of Common Stock issued to a Holder in lieu of
cash interest due pursuant to the Credit Agreements.”

 

B. Section 1 of the Registration Rights Agreement is hereby amended by deleting
the definition of “Registrable Securities” in its entirety and replacing it with
the following:

 

“Registrable Securities” means, as of any date of determination, (a) all Warrant
Shares then issued and issuable upon exercise of the Warrants, (b) all shares of
Common Stock then issued and issuable upon exercise of the Forbearance Warrants,
(c) all Interest Shares issued to Holder(s) and (d) any securities issued or
then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another Registration Statement hereunder with respect thereto
for so long as (a) a Registration Statement with respect to the sale of such
Registrable Securities is declared effective by the Commission under the
Securities Act and such Registrable Securities have been disposed of by the
Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144, or
(c) such securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Transfer Agent and the affected Holders (assuming that such
securities and any securities issuable upon exercise of which, or as a dividend
upon which, such securities were issued or are issuable, were at no time held by
any Affiliate of the Company, and all Warrants are exercised by “cashless
exercise” as provided in the Warrants), as reasonably determined by the Company,
upon the advice of counsel to the Company.”

 

2 

 

  

C. Section 6(g) of the Registration Rights Agreement is hereby amended by
deleting the last sentence thereof in its entirety and replacing it with the
following:

 

“Each Holder may assign their respective rights hereunder in part or in whole to
any person to whom the Warrant or Warrant Shares or Forbearance Warrants or
shares of Common Stock issuable upon exercise of Forbearance Warrants or
Interest Shares are transferred.”

 

3.          Full Force and Effect. Except as expressly modified by this
Amendment, all of the terms, covenants, agreements, conditions and other
provisions of the Registration Rights Agreement shall remain in full force and
effect in accordance with their respective terms. As used in the Registration
Rights Agreement, the terms “this Agreement”, herein, hereinafter, hereunder,
hereto and words of similar import shall mean and refer to, from and after the
date hereof, unless the context otherwise requires, the Registration Rights
Agreement as amended by this Amendment.

 

4.          Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of New York, without giving effect to its
conflict of laws principles.

 

5.          Counterparts. This Amendment may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.

 

[Remainder of page intentionally left blank; signature page follows]

 

3 

 

  

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first above written.

 

  ELECTRONIC CIGARETTES
INTERNATIONAL GROUP, LTD.       By:     Name:     Title:  

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first above written.

 

  Name of Holder:               Signature of Authorized Signatory of Holder:    
          Name of Authorized Signatory:    

 

 

